Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 1 of 19                      PageID #: 68




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

  BRIAN EVANS,                                           Civ. No. 20-00082 JMS-KJM

                           Plaintiff,                    ORDER DISMISSING FIRST
                                                         AMENDED COMPLAINT WITH
             vs.                                         LEAVE TO AMEND

  CROWE & MULVEY, LLP, ET AL.,

                           Defendants.


               ORDER DISMISSING FIRST AMENDED COMPLAINT WITH
                            LEAVE TO AMEND

                                        I. INTRODUCTION

                   On April 22, 2020,1 this court issued an Order dismissing pro se

  Plaintiff Brian Evans’ (“Plaintiff”) Complaint with leave to amend (the “April 22

  Order”). ECF No. 9.2 On May 1, 2020, Plaintiff filed a First Amended Complaint

  (“FAC”) against Defendants Crowe & Mulvey, LLP (“C&M”); C&M attorney

  Florence Carey (“Carey”); Cosgrover, Eisenberg & Kiley, PC (“CE&K”); and

  CE&K attorney Lewis C. Eisenberg (“Eisenberg”) (collectively, “Defendants”).

  ECF No. 10. For the reasons discussed below, the FAC is DISMISSED pursuant


         1
             The April 22, 2020 Order was not entered onto the docket until April 23, 2020.
         2
           The April 22, 2020 Order also vacated an Order to Show Cause regarding subject-
  matter jurisdiction and granted Plaintiff’s application to proceed in forma pauperis. See ECF No.
  9 at PageID #57.
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 2 of 19                     PageID #: 69




  to 28 U.S.C. § 1915(e)(2) for failure to state a claim. Plaintiff may file a second

  amended complaint on or before June 29, 2020. This action will be dismissed

  without prejudice if Plaintiff fails to timely file an amended complaint that

  attempts to cure the deficiencies noted in this Order.

                                     II. BACKGROUND 3

  A.      The Complaint

                Plaintiff’s original Complaint alleged that Defendants C&M and

  Carey represented him in “his mother[’]s wrongful death trial.” ECF No. 1 at

  PageID #4. As alleged, Plaintiff recorded a video testimonial of C&M’s services,

  but then later notified “Defendants” that he intended to sue C&M for legal

  malpractice. Id. Thereafter, Eisenberg and CE&K conspired to post the video on

  YouTube. Id.; ECF No. 1-1 at PageID #8. Plaintiff alleged that the video was

  posted without his authorization and that the posting has caused him “extreme

  emotional distress.” ECF No. 1 at PageID #4. The Complaint alleged state-law

  claims for breach of contract, intentional infliction of emotional distress (“IIED”),




         3
           For purposes of screening, facts alleged in the Complaint are accepted as true and
  construed in the light most favorable to Plaintiff. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th
  Cir. 2014).


                                                  2
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 3 of 19              PageID #: 70




  and coercion, for which Plaintiff sought $1 million in compensatory, punitive, and

  exemplary damages. Id.

               The court dismissed this Complaint for failure to state a claim. More

  specifically, the court explained that the Complaint:

               fails to comply with [Federal Rule of Civil Procedure] 8.
               The Complaint lists three causes of action but fails to
               connect each legal claim to specific conduct of a
               particular defendant. That is, the Complaint fails to set
               forth each claim along with factual allegations to support
               each claim as to each Defendant.

               Even construed liberally, the court and Defendants must
               guess as to which claims are asserted against which
               Defendants and what factual allegations support each
               claim.

  ECF No. 9 at PageID #48-49. The court also identified specific deficiencies as to

  each claim. See id. at PageID #49-54. The court instructed Plaintiff that if he

  chose to amend, he must allege “what each Defendant did (or failed to do) and how

  those specific facts create a plausible claim for relief in reference to a specific

  cause of action.” Id. at PageID #55. In addition, the amended complaint “may not

  incorporate any part of the original Complaint . . . rather, any specific allegations

  must be retyped or rewritten in their entirety.” Id. at PageID #56.

  ///

  ///


                                              3
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 4 of 19            PageID #: 71




  B.    The FAC

               The FAC alleges that “Defendants . . . posted a video . . . to give the

  false impression that Plaintiff was happy with their work.” ECF No. 10 at PageID

  #58. Defendants posted the video after their representation of Plaintiff had ended

  and after being notified that Plaintiff intended to sue them for legal malpractice.

  Id. “The video was removed, without consent, from Plaintiff’s personal website.”

  Id. at PageID #59. The FAC further alleges that Plaintiff was not “compensated

  for such an advertisement on [Defendants’] personal YouTube Page,” and that this

  is the “only video the firm had ever posted on their own YouTube page.” Id.

               In addition, the posting of videos on YouTube allegedly “results in

  royalty payments to the account of the Defendants,” but Plaintiff never gave

  Defendants consent to “earn royalties” from his video. Id. And “Plaintiff contends

  that there can be no more an outrageous act than taking advantage of the Plaintiff

  after his mother’s wrongful death trial by posting a video of him praising them

  after” receiving notice of Plaintiff’s intent to sue them for legal malpractice and

  “without consideration of what the Plaintiff would feel when seeing such a video,

  now knowing that these same Defendants had botched the Plaintiff’s case . . .

  [involving] his mother’s death following knee surgery.” Id. at PageID #63. The




                                            4
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 5 of 19             PageID #: 72




  FAC alleges that Defendants’ posting of the video has caused him to suffer

  emotional distress. Id.

                The FAC alleges claims against all Defendants for negligent

  misrepresentation, misappropriation of likeness, false light, unjust enrichment, and

  IIED. Id. at PageID #64-65. And Plaintiff seeks compensatory damages in excess

  of $75,000, plus an unspecified amount of punitive and exemplary damages. Id. at

  PageID #65.

                            III. STANDARDS OF REVIEW

                The court must screen the pleading for each civil action commenced

  pursuant to 28 U.S.C. § 1915(a), governing IFP proceedings, and sua sponte

  dismiss a complaint or claim that is “frivolous, malicious, fail[s] to state a claim

  upon which relief may be granted, or seek[s] monetary relief from a defendant

  immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see Lopez v. Smith, 203

  F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (stating that 28 U.S.C. § 1915(e) “not

  only permits but requires” the court to sua sponte dismiss an in forma pauperis

  complaint that fails to state a claim).

                Screening under § 1915(e)(2) involves the same standard of review as

  that used under Federal Rule of Civil Procedure 12(b)(6). Wilhelm v. Rotman, 680

  F.3d 1113, 1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain


                                             5
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 6 of 19               PageID #: 73




  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see UMG Recordings, Inc. v. Shelter

  Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (recognizing that a

  complaint that fails to allege a cognizable legal theory or alleges insufficient facts

  under a cognizable legal theory fails to state a plausible claim) (citing Balistreri v.

  Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

               In addition, Federal Rule of Civil Procedure 8 requires that a

  complaint contain “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” That is, to state a plausible claim, a plaintiff must

  allege a factual and legal basis for each claim, such that each defendant is provided

  fair notice of what each claim is and the grounds upon which each claim rests. See

  Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002); Twombly, 550 U.S. at

  556-57, 562-563. Detailed factual allegations are not required, but conclusory

  statements, “unadorned, the-defendant-unlawfully-harmed-me accusation[s],” and

  factual allegations that only permit the court to infer “the mere possibility of

  misconduct” fall short of meeting the plausibility standard. Iqbal, 556 U.S. at 678-

  79; see also Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir. 2011); Moss v. U.S.

  Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). In short, the court may dismiss a


                                              6
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 7 of 19             PageID #: 74




  complaint for violation of Rule 8 if a defendant would have difficulty responding

  to the claims, see Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

  1047, 1059 (9th Cir. 2011), even if the complaint is not “wholly without merit,”

  McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996).

               Plaintiff appears pro se; consequently, the court liberally construes the

  Complaint. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations

  omitted); see also Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (per

  curiam). The court must grant leave to amend if it appears that the plaintiff can

  correct the defects in the complaint, Lopez, 203 F.3d at1130, but if a claim or

  complaint cannot be saved by amendment, dismissal with prejudice is appropriate,

  Sylvia v. Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                   IV. DISCUSSION

               Plaintiff’s FAC fails to correct the deficiencies identified in the April

  22 Order and fails to allege facts sufficient to state cognizable claims.

  A.    Failure to Comply with Rule 8

               Despite the court’s previous guidance, Plaintiff’s pleading again fails

  to comply with Rule 8. For example, the FAC does not allege what each

  Defendant did or did not do. Nor does it allege which claims are asserted against

  each Defendant. Rather, the FAC attributes each factual allegation to all


                                             7
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 8 of 19             PageID #: 75




  Defendants and asserts all claims against all Defendants. In this manner, the FAC

  contains even fewer specifics as to each Defendant than the Complaint, which

  itself was deficient in this respect. Although Plaintiff attempted to identify which

  factual allegations support each claim, he failed to connect each of those

  allegations and claims to any specific Defendant.

               Thus, once again, even construed liberally, the court and Defendants

  must guess as to which claims are asserted against which Defendants and what

  factual allegations regarding each Defendant support each claim against each

  Defendant. Accordingly, the Complaint is DISMISSED for failure to comply with

  Rule 8. See Cafasso, 637 F.3d at 1059; see also McHenry, 84 F.3d at 1180

  (“Something labeled a complaint but written more as a press release, prolix in

  evidentiary detail, yet without simplicity, conciseness and clarity as to whom

  plaintiffs are suing for what wrongs, fails to perform the essential functions of a

  complaint.”).

               Failure to comply with Rule 8 is reason enough to dismiss the FAC,

  but to assist Plaintiff, the court also addresses the deficiencies of each claim.

  B.    Negligent Misrepresentation

               Under Hawaii law, “[n]egligent misrepresentation has the following

  elements: ‘(1) false information be supplied as a result of the failure to exercise


                                             8
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 9 of 19            PageID #: 76




  reasonable care or competence in communicating the information; (2) the person

  for whose benefit the information is supplied suffered the loss; and (3) the recipient

  relies upon the misrepresentation.’” Santiago v. Tanaka, 137 Haw. 137, 153-54,

  366 P.3d 612, 628-29 (2016) (quoting Blair v. Ing, 95 Haw. 247, 269, 21 P.3d 452,

  474 (2001)) (other citations omitted). The loss must be a pecuniary one; that is, a

  plaintiff “may recover the pecuniary losses caused by [his] justifiable reliance on a

  negligent misrepresentation.” Zanakis-Pico v. Cutter Dodge, Inc., 98 Haw. 309,

  321, 47 P.3d 1222, 1234 (2002).

               Here, Plaintiff fails to meet the second and third elements.

  Specifically, Plaintiff does not allege that he relied on the no-longer-true video

  testimonial and therefore suffered a pecuniary loss. To the contrary, Plaintiff

  alleges that he knew that the content of the video—his positive testimonial—was

  no longer true. Thus, he cannot, and does not, allege to have suffered a pecuniary

  loss caused by his reliance on his statements in the video testimonial.

               This claim is DISMISSED with leave to amend.

  C.    Invasion of Privacy/Misappropriation/False Light

               Under the Restatement (Second) of Torts § 652A-E (1977), which

  Hawaii has adopted, the tort of invasion of privacy can be categorized into several

  subtypes, including but not limited to (a) misappropriation of another’s name or


                                            9
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 10 of 19             PageID #: 77




  likeness, and (b) false light. See Singleton v. Bank of Am, N.A., 2014 WL 6674569,

  at *4 (D. Haw. Nov. 25, 2014) (citing Mehau v Reed, 76 Haw. 101, 111, 869 P.2d

  1320, 1330 (1994) and Chapman v. Journal Concepts, Inc., 528 F. Supp. 2d 1081,

  1099 (D. Haw. 2007)).

               “To make out a common law prima facie claim for

  misappropriation/unauthorized use, Plaintiff must show (1) that Defendants used

  his photograph or name; (2) for the Defendants’ commercial advantage;

  (3) without Plaintiff’s consent; and (4) thereby injured Plaintiff.” Chapman, 528 F.

  Supp. 2d at 1096 (citation omitted); see also James v. Am. Pac. Univ., 2006 WL

  8436132, at *8 (D. Haw. Mar. 3, 2006) (“[T]o establish a misappropriation

  of . . . name or likeness, the Plaintiff must show the following (1) the Defendants

  used the plaintiff’s identity; (2) the Defendants appropriated the Plaintiff’s name or

  likeness to their advantage, commercially or otherwise; and (3) the Plaintiff did not

  consent to the Defendants’ actions.”).

               And the tort of false light is defined as:

               One who gives publicity to a matter concerning another
               that places the other before the public in a false light is
               subject to liability to the other for invasion of his privacy,
               if (a) the false light in which the other was placed would
               be highly offensive to a reasonable person, and (b) the
               actor had knowledge of or acted in reckless disregard as
               to the falsity of the publicized matter and the false light
               in which the other would be placed.

                                            10
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 11 of 19            PageID #: 78




  Lee Ching v. Loo Dung, 145 Haw. 99, 117, 446 P.3d 1016, 1034 (Haw. Ct. App.

  2019); Shahata v. W Steak Waikiki, LLC, 721 F. Supp. 2d 968, 986 (D. Haw. 2010)

  (citing Chung v. McCabe Hamilton & Renny Co., Ltd., 109 Haw. 520, 534 n.18,

  128 P.3d 833, 847 n.18 (2006)).

               Here, Plaintiff’s failure to differentiate among the Defendants is fatal

  to stating plausible claims for misappropriation and/or false light. As to

  misappropriation, the FAC alleges that “Defendants” have benefitted financially

  from posting his video testimonial on their personal webpage, but the FAC does

  not identity which Defendant or Defendants benefitted financially or on which

  Defendant’s webpage the video is posted. Nor does the FAC allege each

  Defendant’s role in appropriating and posting the video, or in what way each

  Defendant used the video to their advantage. Thus, the FAC fails to allege a

  plausible claim for misappropriation. And by failing to allege each Defendant’s

  specific conduct or failure to act, the FAC fails to allege how each and/or which

  Defendant “gave publicity” to the video. Accordingly, the FAC fails to allege a

  plausible false light claim against any particular Defendant. These claims are

  DISMISSED with leave to amend.

  ///

  ///

                                            11
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 12 of 19           PageID #: 79




  D.    Unjust Enrichment

               To state a claim for unjust enrichment, Plaintiff must allege that

  Defendants (1) received a benefit without adequate legal basis, and (2) unjustly

  retained that benefit at Plaintiff’s expense. See Chapman, 2008 WL 5381353, at

  *20 (quoting Porter v. Hu, 116 Haw. 42, 53, 169 P.3d 994, 1005 (Haw. Ct. App.

  2007)) (additional citation omitted). “Typically, a claim for unjust enrichment

  arises out of an allegation that the plaintiff has bestowed a benefit in money,

  property, or services upon the defendant, and the plaintiff then seeks some form of

  relief in equity to prevent the unjust enrichment of the defendant.” Lumford v.

  Yoshio Ota, 144 Haw. 20, 25, 434 P.3d 1215, 1220 (Haw. Ct. App. 2018) (citing

  Durette v. Aloha Plastic Recycling, Inc., 105 Haw. 490, 504, 100 P.3d 60, 74

  (2004) and Yoneji v. Yoneji, 136 Haw. 11, 18, 354 P.3d 1160, 1167 (Haw. Ct. App.

  2015)).

               Hawaii courts, however, apply unjust enrichment broadly, and also

  recognize a claim where “a plaintiff claims the defendant has been unjustly

  enriched at his or her expense from a benefit bestowed upon the defendant by a

  third party.” Lumford, 136 Haw. at 26, 354 P.3d at 1221 (citing Restatement

  (Third) of Restitution). Lumford held that “in limited circumstances, a claim for

  unjust enrichment may be stated by allegations that a third party has conferred a


                                            12
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 13 of 19               PageID #: 80




  benefit upon a defendant to which the plaintiff claims he or she has a superior legal

  or equitable right.” Id. at 27, 434 P.3d at 1222 (citing Restatement (Third) of

  Restitution § 48). Alleging only that “the defendant has received a windfall, that

  the claimant has been ill-treated, and that the third party’s payment to the

  defendant (or the defendant’s retention of payment as against the claimant) violates

  rules of good faith, basic fairness, or common decency, does not suffice to make

  out a claim in restitution.” Id. (quoting Restatement (Third) of Restitution § 48

  cmt. i).

               Finally, “[u]njust enrichment is an equitable remedy which is

  available only when legal remedies are inadequate.” Reyna v. PNC Bank, N.A.,

  2020 WL 2309248, at *8 (D. Haw. May 8, 2020) (citations omitted); Porter, 116

  Haw. at 55, 169 P.3d at 1007. Thus, “[t]he absence of an adequate remedy at

  law . . . is the necessary prerequisite to maintaining [an] equitable [unjust

  enrichment] claim[].” Soule v. Hilton Worldwide, Inc., 1 F. Supp. 3d 1084, 1102

  (D. Haw. 2014) (citation omitted).

               Here, the FAC alleges that by posting Plaintiff’s video, Defendants

  promoted their law firm(s). ECF No. 10 at PageID #62. The FAC further alleges

  that YouTube pays royalties to Defendants for posted videos. Id. at PageID #59.

  And Plaintiff did not authorize “Defendants to post and then earn royalties” from


                                            13
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 14 of 19              PageID #: 81




  his video. Id. Even assuming the truth of these allegations, however, Plaintiff has

  not stated a claim for unjust enrichment. First, it is not at all clear whether Plaintiff

  bestowed a benefit to one or more Defendants. Second, the FAC fails to allege that

  Plaintiff is entitled to royalties from YouTube, let alone that he has a superior legal

  entitlement to such royalties. Third, as alleged in the FAC, Plaintiff does not

  dispute that the content of the video was true when recorded and that he originally

  posted the video. Thus, it is not clear that any benefit Defendants may have

  obtained by posting the video to defend against a malpractice claim is unjust.

               And finally, the FAC fails to address whether Plaintiff lacks a legal

  remedy. The FAC “must at least plead that [his] equitable claim would provide a

  remedy in the event that [Plaintiff’s] legal claims or remedies are found to be

  inadequate.” Aquilina v. Certain Underwriters at Lloyd’s Syndicate #2003, 406 F.

  Supp. 3d 884, 917 (D. Haw. 2019).

               Plaintiff’s claim for unjust enrichment is DISMISSED with leave to

  amend.

  E.    IIED

               To state an IIED claim under Hawaii law, a plaintiff must show

  “(1) that the act allegedly causing the harm was intentional or reckless, (2) that the

  act was outrageous, and (3) that the act caused (4) extreme emotional distress to


                                             14
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 15 of 19             PageID #: 82




  another.” Enoka v. AIG Haw. Ins. Co., 109 Haw. 537, 559, 128 P.3d 850, 872

  (2006) (quoting Hac v. Univ. of Haw., 102 Haw. 92, 106-07, 73 P.3d 46, 60-61

  (2003)). To be sufficiently “outrageous,” it matters not whether a defendant acted

  with tortious or even criminal intent, intended to inflict emotional distress, or that

  his conduct is characterized by malice or would entitle the plaintiff to punitive

  damages for another tort. See Ross v. Stouffer Hotel Co. (Hawaii) Ltd., 76 Haw.

  454, 465 n.12, 879 P.2d 1037, 1048 n.12 (1994) (citing Restatement (Second) of

  Torts § 46, cmt. d). Rather, the conduct at issue must be “so extreme in degree, as

  to go beyond all bounds of decency, and to be regarded as atrocious, and utterly

  intolerable in a civilized community.” Id. (quoting Restatement (Second) of Torts

  § 46, cmt. d). That is, the conduct must be such that “the recitation of the facts to

  an average member of the community would arouse his resentment against the

  actor and lead him to exclaim, ‘Outrageous!’” Id. (quoting Restatement (Second)

  of Torts § 46, cmt. d). The task of determining “whether the actions of the alleged

  tortfeasor are unreasonable or outrageous is for the court in the first instance,

  although where reasonable people may differ on that question it should be left to

  the jury.” Young v. Allstate Ins. Co., 119 Haw. 403, 429, 198 P.3d 666, 692 (2008)

  (internal quotation marks and citation omitted).




                                            15
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 16 of 19           PageID #: 83




               Here, the FAC alleges that Defendants posted the video of Plaintiff

  “praising” Defendants after learning that Plaintiff intended to sue them for legal

  malpractice and no longer believed his statements in the video. ECF No. 10 at

  PageID #63. But as the April 22 Order explained,

               the posting of Plaintiff’s video testimonial, even knowing
               that Plaintiff no longer stood by that testimonial, is not
               “so outrageous in character, and so extreme in degree, as
               to go beyond all bounds of decency, and to be regarded
               as atrocious, and utterly intolerable in a civilized
               community.” Ross, 76 Haw. at 465 n.12, 879 P.2d at
               1048 n.12. That is, without more, the mere posting of a
               false video testimonial is not sufficiently “outrageous.”
               See, e.g., Allen v. Quest Online, LLC, 2011 WL 4403674,
               at *10 (D. Ariz. Sept. 22, 2011) (finding the defendant
               former employer’s actions—negative press releases,
               interviews, and blog and internet postings—did not, by
               themselves, “demonstrate conduct . . . so extreme in
               degree, as to go beyond all bounds of decency”) (internal
               quotation marks omitted); Card v. Pipes, 398 F. Supp. 2d
               1126, 1136 (D. Or. 2004) (“[A]llegations that the
               defendants attempted to coerce the plaintiff to undertake
               certain actions with the threat of continued publication
               [in print and online] of defamatory statements does not
               allege sufficiently outrageous conduct to state a claim for
               IIED.”).

  ECF No. 9 at PageID #52-53. Plaintiff attempts to remedy this by characterizing

  the posting as outrageous, but he adds no facts that were not previously alleged and

  found to be insufficient. For example, the FAC alleges that “there can be no more

  an outrageous act than taking advantage of the Plaintiff after his mother’s wrongful


                                           16
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 17 of 19            PageID #: 84




  death trial by posting a video of him praising them after they were noticed of

  Plaintiff’s intent to sue for Legal Malpractice.” ECF No. 10 at PageID #63. The

  FAC further alleges that “Defendants had botched the Plaintiff’s case . . . that of

  his mother’s death following knee surgery.” Id. But these allegations merely flesh

  out what was apparent before—Plaintiff believed that the legal representation

  Defendants provided constituted malpractice, he notified Defendants of this fact,

  and Defendants posted the video to discredit and/or otherwise harm Plaintiff.

  Nothing in the FAC suffices to establish the requisite “outrageousness” to state a

  plausible claim for IIED. This claim is DISMISSED with leave to amend.

  F.    Leave to Amend

               Because Plaintiff may be able to amend the FAC to include factual

  allegations sufficient to state plausible tort claims, the court GRANTS him leave to

  amend his pleading by June 29, 2020 to attempt to cure the deficiencies set forth

  above. If Plaintiff chooses to file an amended complaint, he must (1) allege the

  basis of this court’s jurisdiction, (2) state each claim he is making, (3) name the

  defendant against who he asserts a claim, (4) allege exactly what that defendant

  did or failed to do, (5) allege what specific injury he suffered because of that

  Defendant’s conduct, and (6) state what specific relief he seeks. Plaintiff must

  repeat this process for each person or entity that he names as a Defendant. In other


                                            17
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 18 of 19             PageID #: 85




  words, Plaintiff should explain, in clear and concise allegations, what each

  Defendant did (or failed to do) and how those specific facts create a plausible

  claim for relief in reference to each specific cause of action. In addition, Plaintiff

  must comply with the Federal Rules of Civil Procedure and the Local Rules for the

  United States District Court for the District of Hawaii.

               An amended complaint generally supersedes a prior complaint and

  must be complete in itself without reference to the prior pleading. King v. Atiyeh,

  814 F.2d 565, 567 (9th Cir. 1987), overruled in part by Lacey v. Maricopa Cty.,

  693 F.3d 896 (9th Cir. 2012) (en banc). Claims dismissed without prejudice that

  are not realleged in an amended complaint may be deemed voluntarily

  dismissed. See Lacey, 693 F.3d at 928 (stating that claims dismissed with

  prejudice need not be repled in an amended complaint to preserve them for appeal,

  but claims that are voluntarily dismissed are considered waived if they are not

  repled).

               The amended complaint must state that it is the “Second Amended

  Complaint,” and it may not incorporate any part of the original Complaint or FAC

  by reference, but rather, any specific allegations must be retyped or rewritten in

  their entirety. Plaintiff may include only one claim per count. Any cause of action

  that is not raised in the Second Amended Complaint is waived. See id. Failure to


                                            18
Case 1:20-cv-00082-JMS-KJM Document 12 Filed 05/27/20 Page 19 of 19                PageID #: 86




  file an amended complaint by June 29, 2020 will result in automatic dismissal of

  this action.

                                    V. CONCLUSION

                 Based on the foregoing, the FAC is DISMISSED pursuant to 28

  U.S.C. § 1915(e)(2) for failure to state a claim. Plaintiff is GRANTED leave to

  file a Second Amended Complaint by June 29, 2020 to attempt to cure the

  deficiencies set forth above. Failure to file a Second Amended Complaint by June

  29, 2020 will result in automatic dismissal of this action.

                 IT IS SO ORDERED.

                 DATED: Honolulu, Hawaii, May 27, 2020.




                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  Evans v. Crowe & Mulvey, LLP, et al., Civ. No. 20-00082 JMS-KJM, Order Dismissing First
  Amended Complaint With Leave to Amend




                                              19
